In re: Lloyd Lindinger applying for a writ of certiorari, review, prohibition or mandamus.
*1209Granted. The petition of the relator m the above entitled and numbered ease having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Earl H. Edwards, Judge of the Twelfth Judicial District, Court for the Parish of Avoyelles, to transmit to the Supreme Court of Louisiana, on or before the 25th day of November, 1977, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on a date to be fixed by this Court, why the relief prayed for in the petition of the relator should not be granted.